 In the Matter of NATIONAL SEAL CORPORATIONandINTERNATIONALASSOCIATION OF MACHINISTS, LONG ISLAND CITY LODGE 295, A. F.OF L.Case No. C-1726.-Decided March 8, 19.111Jurisdiction:Unfair Labor PracticesInterference, Restraint, and Coercticei:anti-union statementsCollective Bargaining:refusal to cooperate with union In determining majorityrepresentative; refusal to grant exclusive recognition to majority representa-tive ;refusal to embody understandings reached in a signed agreement,;attempts to undermine authority of union by appealing directly to employees.Remedial Orders: affirmative order to bargain with union and upon request toembody understandings reached in a signed agreement; reinstate, upon request,striking employees with back pay from date of refusal to reinstate.Unit Appropriate for CollectiveBargaining:production and maintenance em-ployees of the respondent, including machinists, tool and die makers, diesetters, packers, stampers, inspectors, general helpers, miscellaneous machineoperators, shipping and receiving employees, production clerks, and the porter,excluding office and clerical employees, supervisors, supervisory foremen andsalesmen.Mr. Mark Lauter,for the Board.Kotzen, Mann and Siegal,byMr. Abraham Mann,of New YorkCity, for the respondent.Mr. Edward V. Broderick,ofNew York City; andMr. PaulHutchings,ofWashington, D. C., for the Union.Mr. Edward Scheumemann,of counsel. to the Board.DECISIONANDORDER'STATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalAssociation of Machinists, Long Island City Lodge 295, A. F. of L.,herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Second Region(New York City), issued its complaint dated August 2, 1940, againstNational Seal Corporation, herein called the respondent, alleging30 N L. R B., No 27.188 '1'INTATIONAL' SEAL CORPORATION189that'the respondent liad engaged in and was engaging in unfair laborpractices 'affecting commerce within the meaning of Section 8 (1)and' (5) and Section 2 (6) and (7) of the National'Labor RelationsCopies of the complaint,accompanied by notice of hearing, were' duly served upon ' therespondent and the Union.The complaint alleged, in substance, (1) that on or about March7, 1940, and thereafter, the respondent urged, persuaded, and warnedits employees to refrain from aiding, becoming, or remaining mem-bers; of the Union, and threatened them _ with discharge or otherreprisals if they engaged in activity on behalf of the Union;-.(2)that. on or about March 26, 1940,--and at all times thereafter, therespondent refused to bargain collectively with the Union as theexclusive representative of its employees in an appropriate unit; and(3) that the unfair labor practices of the respondent caused andprolonged a strike of its employees which began on March 28,' 1940.On August 14, 1940, the respondent -filed its' answer in ` which itadmitted some of the specific facts alleged in the complaint, deniedthat it had engaged in any unfair labor practices, and alleged affirm-atively that it had bargained collectively with the Union.Pursuant to notice, a hearing was held in New York City from'August 19 to August 22, 1940, inclusive, before George Bokat, theTrial Examiner duly designated by the Board.The Board, the re-spondent, and the Union were represented by counsel and partici-pated in the hearing.cross-examine witnesses and to introduce evidence bearing on theissueswas afforded all parties.During the course of the hearingthe Trial Examiner made a number of' rulings on motions and onobjections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.On November 8, 1940, the Trial, Examiner issued his-IntermediateReport, copies of -which were duly 'served- upon the parties.Hefound - that the respondent had engaged- in unfair labor practicesaffecting. commerce within the meaning, of Section 8 (1) and (5).of the Act, and recommended that the respondent cease and desistfrom such violations and. take appropriate affirmative action.OnDecember 19, 1940, the respondent filed exceptions to the IntermediateReport.On December 19, .1940,, pursuant to, notice, a hearing .was heldbefore the Board 'iriWashington, D. 'C., . for 'the purpose of oralargument.The respondent and the Union were ' represented ..bycounsel and presented argument. 190DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Board has considered the exceptions to the Intermediate Re-port and, save as the exceptions are consistent with the findings,conclusions, and order set forth below, finds them to be withoutmerit.Upon the entire record in the case the Board makes the following :FINDINGS OF FACT1.THE RESPONDENT AND ITS BUSINESS,The respondent, a New York corporation with its principal officeand place of business in Brooklyn, New York, is engaged in themanufacture, sale, and distribution of metal closures for glass andtin containers and related products. In July 1939, the respondentwas organized as the successor to National Seal Co., Inc. hereincalled the Old Company. The Old Company was formed. aboutJanuary 1, 1920.On June 1, 1927, the accounting firm of F. GordonBlackstone & Company took over the active management of theOld Company to protect the interests of the estate of one of thestockholders in the Old Company. In July 1939, the Old Companytransferred its entire assets to a holding company called NationalClosure Corporation which in turn transferred all the assets to therespondent.The respondent, thereafter, continued the-business ofthe Old Company with the same plant, equipment, employees, man-agement, and assets.F.Gordon Blackstone, president of the OldCompany, and Herbert Wainwright, vice president, became presi-dent and vice-president, respectively, of the respondent.In 1939 the 'respondent purchased raw materials valued at approxi-mately $200,000 from outside the State of New York. Such ma-terials constituted approximately 60 per cent of the total volumeof raw materials used by the respondent. In the same period therespondent -sold and shipped finished products -valued at approxi-mately $500,000 to points outside the State of New York. Suchsales constituted approximately 50 per cent of the total volume ofthe respondent's salesduring that period.The respondent admitsthat it is engaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, Long Island City Lodge295, is a labor organization affiliated with the American Federationof Labor, herein called the A. F. of L. It admits to membershipemployees of the respondent. NATIONALSEALCORPORATION191III.THE UNFAIR LABOR PRACTICESA. BackgroundIn .July 1935, Automatic Metal Cap, Production Workers' Unionaffiliatedwith the A. F. of -L., attempted to organize the employeesof the Old Company.Shortly after the organization began, Wain-wright stated to James Doweiko, foreman of the production depart-ment, that the employees were forming a union, and instructed himto discharge three of the union leaders or to require them to ceasetalking about the Union.On July 8, 1935, the employees went onstrike, andWainwright then asked Doweiko to use his influence topersuade the employees to return to work.Doweiko succeeded incausing 60 of the strikers to return to work.After the strike, Wain-wright instructed Doweiko to dischargeone Randazzoand FrancesContini, two employees who had been active in the strike.Doweikodischarged Contini, and did not rehireRandazzoafter the strike.The respondent advanced no reason for such action, and it is appar-ent from the record that the respondent was motivated.by -hostilityto the Union in terminating the employment of Randazzo andContini.Late in 1935, the Old Company entered into a written agreementwith a labor organization of its employees known as EmployeesAssociation of the National Seal Company.The agreement whichprovided for certain terms and conditions of employment, containeda provision "that the employer has the right to hire or dischargeanyone for any reason or for no reason and regardless of his affilia-tion, or non-affiliation, with any union." The agreement was exe-cuted for the respondent by Wainwright and Blackstone. The recorddoes not reveal the duration either of the agreement or theassociation.2In 1937, United Electrical and Radio Workers of America, affili-ated with the Congress of Industrial Organizations, attempted toorganize the employees of the Old Company.Early in the summerof 1937 Wainwright remarked to Doweiko that the employees wereorganizing again.In the fall of 1937, Doweiko promoted FrancesLehane,3 from the factory to the production office.Two or three'The events refereed to in this section relate to the labor policies of the Old CompanySince Wainwright executed the labor and management policies of the Old'Company and, alsoof-the present respondent,his activities with referenceto'the self-organization of the em-ployees'of the Old Company are helpful in evaluating the good faith of the respondent,acting through him, in its dealings with the Union involved in this'proceeding2Autom-tic Metal Cap Production Workers'Union filed a charge with the Board in 1935,and the Board issued a complaint but was restrained from holding a hearing due to aninjunction obtained by the Old CompanyNo heating was eves held on this charge andcomplaint$ Also referred to in the record as Frances Leo 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDweeks laterWainwright told Doweiko, "Jimmie, take this girl outof the production office immediately.She is in the union." Doweiko,accordingly, demoted Lehane to the factory.He then selectedanother employee, Amy Massa, as production clerk.A few daysafter she was employed in the office, Doweiko loaned her to oneOlney, an engineer, who needed clerical assistance.A few days later,Olney told Doweiko,,"You put me in an awful mess. This girl isunion." Take her out completely.Put her back in the factory. Theboss tol'd' me to say that."Doweiko, accordingly, transferred Massaback to the factory.4B. Interference, restraiAt, and coercionOn March 1, 1940, Wainwright informed Doweiko that the em-ployees had accused him of favoritism and that he was thereforedemoted to the job of assistant foreman.On or about March 4,1940, the Union began organizing the employees.On March- 7,1940,Doweiko joined the Union.On the same' day Wainwright',summoned Doweiko to his office and in the presence of one Vann,Blarcom, a salesman, informed Doweiko that he had heard that theemployees were joining the Union and that Doweiko had joined.Wainwright then instructed Van Blarcom to take Doweiko to hisoffice "and explain to him more thoroughly about the situation."Van Blarcom took Doweiko to his office and stated, "Jimmie, byjoining the union it won't help you much.You will only be double-crossing the company."Van Blarcom also told Doweiko that "Thereis a bigger job for you in the future here." 5We find that the respondent, by these activities and statements ofWainwright and Van Blarcom on March 7, 1940, interfered with,restrained, and coerced its employees in the exercise of rights guar-C.The refusal to bargain1.The appropriate unit.The Board and the respondent stipulated at the hearing that theproduction and maintenance employees of the respondent, including41n 1937, the Board issued a complaint against the Old Company based upon chargesfiled by United Electrical and Radio Workers of America, but for reasons which the recorddoes not reveal no hearing was ever held thereon.c-It is apparent from all the testimony that Van Blarcom, although only a salesman, wasclosely identified with managementHe appeared as a representative of the respondent atvarious meetings between the respondent and the Union.Moreover, it is clear from theabove-mentioned instructions given Van Blarcom by wainwright that wainwright author-izedVan Blarcom to make the statements related above to Doweiko.We find that inmaking the statements to Doweiko, Van Blarcom was acting for the respondent 14-NATIONAL SEAL CORPORATION193machinists, tool and die makers, die setters, packers, stampers, in-spectors, general helpers, miscellaneous machine operators, shippingand .receiving employees, production clerks, and the porter, exclud-ing office and clerical employees, supervisors, supervisory foremenand salesmen, constitute an appropriate unit.We find that suchemployees at all times material herein constituted, and that theynow constitute, a unit appropriate for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment, and that said unit- insures tothe employees of the respondent the full benefit of their right toself-organization and to collective bargaining and otherwise effectu-ates the policies of the Act.2.Representation by the Union of a majority in the appropriateunitThe respondent employed approximately 139 employees within theappropriate unit on March 26, 1940.The respondent and the Board,stipulated at the hearing that 111 employees within the appropriateunit had authorized the Union to bargain for them on that date.On March 28, 1940, most of the employees of the respondent par-ticipated in a strike called by the Union.The respondent does notdeny and we find that the strikers remained employees within themeaning of Section 2 (3) of the Act."By April 3, 1940, the Unionhad' 123 members within the appropriate unit. ' On April 3, 1940,the respondent, in its negotiations with the Union, recognized thatthe Union had obtained a majority of the employees within the ap-propriate unit by offering to recognize it as sole collective bargainingrepresentative.Beginning on April 9 ; ,1940, strikers began returning to work be-cause of the respondent's unfair labor practices hereinafter set out.On May 9, 1940, the respondent posted on its bulletin boards a state-ment of labor policy containing terms of employment which it hadoffered to the Union.The statement made no reference to recog-nition of the Union.On May 29, 1940, the respondent stated to theunion representatives that it would recognize the Union only as therepresentative of its employees who were members of the Union.Seventy-seven of the 123 employees who had joined the Union on orbefore April 3, 1940, had returned to work at the time of the hearing.The, reshondeilt contends that at the time of the hearing the Unionno longer represented a` majority of the employees and argues in sup-port thereof that the 77 employees by returning to work during the9 See N LR.B v Mackay Radio & Telegraph Co.,304 U S. 333,rev'g 92 F(2d) 761,and aff'g,Matter of MackayRadio&Telegraph CoandAmer¢canRadioTelegraphistsAss'n , etc,1N' L. R B. 201. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontinuance of the strike repudiated their designation of the Union ascollective bargaining representative.None of the employees, at thetime of the hearing, had withdrawn their membership in the Unionor had notified it or the respondent that they no longer desired theUnion to act as their bargaining representative,, and,in view of therespondent's unfair labor practices heretofore and hereafter set out,we find that if there were, in fact, any defections from the Union,they are attributable to such unfair labor practices and must be dis-regarded in determining the representation by the Union of a majorityof the employees in the appropriate unit."We find that on March 26, 1940, and at all times thereafter, theUnion was the duly designated representative of a majority of theemployees in the appropriate unit for the purposes of collective bar-gaining and, pursuant to Section 9 (a) of the Act, the exclusive repre-sentative of all employees in such unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employmentand other conditions of employment.3.The refusal to bargaina.Chronology of eventsOn March 14, 1940, the Union wrote to the respondent, stating thatit represented a majority of the respondent's employees and request-ing that the respondent enter into negotiation's for a collective bar-gaining contract.Upon receipt of the Union's request, Wainwright conferred withBlackstone, president of the respondent, and discussed with himOnMarch 18, 1940, the respondent replied by letter which read in partas follows:In reply to your letter of March 14, please be advised we doubtthat your union represents a majority of our employees because'The respondent contends that the Union had not acted upon the applicationsfor mem-bership in accordance with its constitution and that many of the strikingemployees whoieturned to work paid no dues to the Union and were by virtue of its constitution,no longermembeiswith respect to the latter contention, the record shows that the Unionhad sus-pended dues payments during the strike.Moreover, the asserted failure of employees orthe Union to comply with the bylaws of the Union respecting membership is not decisive ofthe issue whether they have designated, and continue to designate, the Unionas their bar-gaining representativeSee N. L.R. B v Benjamin Fainblatt, etc,300 U S 601, rev'g18 F (2d) 615 (C C A. 3), and aff'g,Matter of Benamin Famblatt, etc,andInternationalLadies Garment, WorLers Union, etc,1N L R B 864,Mattes of C. M DeKay,etc, andInternational Brotherhood, etc,2 N L R'13. 2318N L. R B v Bradford Dyeing Association,310 U S 318, rev'g 106 F (2d) 119(C. C A. 1), and enf'gMatter of Bradford DyeingAssociation (U SA ) ('a corporation)andTextile 1Porlers Organi inq Comniittec of the C 10 , 4 N I. R B 601IntlAss'nofNaehintst' v N L R B,311 U S 72 aft'g 110 F (2d) 20 (App D C ) ent'gMatterof The 5errick CorpandIntl, Union, etc ,8 N L R B 621 NATIONALSEAL CORPORATION195-to date our employees have not informed us of any such affiliationand have not in the recent past presented any grievances to us.Since you claim to represent some of the employees and there-fore we assume that they.ha,%ye some,grievances,-we have arrangedtomeet with you and those of our employees who have suchgrievances, at our office on Tuesday, March 26, at 4: 15 p. in.On March 19, 1940, the Union informed the respondent in substancethat the Union represented a majority of the employees and desiredto discuss wages, hours, and working conditions; and that if the re-spondent intended to bargain with the Union, the respondent shouldcall the union representatives for a conference.On March 21, 1940,the respondent by letter asserted an intention to bargain with theUnion.On March 23, 1940, the Union filed with the Board its petition forinvestigation and certification.Thomas Carey, the organizer, forhad questioned the Union's majority.On March 25, 1940, a fieldexaminer for the Board sent a letter to the respondent, informing itthat a petition had been filed by the Union "to investigate the ques-tion that has arisen concerning the representation of your employees,"and, suggesting that the respondent appear at the Boaid's RegionalOffice onMarch 29, 1940.The Regional Office also sent a letter tothe Union requesting that it be present on the same day.On March 26, 1940, a union committee consisting of four employees,together with Carey, met with Wainwright, Van Blarcom, and oneO'Reilly, the respondent's sales manager, representing the respondent.Carey stated that the Union represented a majority of the employeesand was ready to bargain collectively for them.Wainwright referredto the letter he had received from the Regional Office of the Boardnotifying him that the petition had been filed and requested thatCarey explain its meaning.Carey explained that the Union had filedthe petition because the respondent had asserted doubt concerning itsstatus as majority representative, and that if the respondent wasstillthe Board at the March 29 conference at the Regional Office "eitherby a cross-check of cards with the applications for membership, or iftheBoard decided, and he [Wainwright] wished, an election."Wainwright replied that since they were already meeting together,itwas unimportant, and asked.that the Union present its demands.He also asked Carey again whom he represented.Carey replied thatlie represented a' majority of the employees, andWainwright an-swered that he had no proof of that.Carey again(suggested that they44013'-42-Vol 30-14 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDlet the matter of representation rest until the March 29 conferenceat the Regional Office, at %v1iich time it could be decided whether ornot the Union represented a majority of the employees.WTannwrightrepeated that the matter of recognition ii as unimportant, and againasked what the Union desired.Carey replied that the Union Wasthere to bargain collectively for all the employees and that "the firstpart of the bargain was recognition of our union as the sole exclusivebargaining agency . . ."Wainwright stated, in substance, that liehad no desire to go to the Board's Regional Office on the 29th ofMarch.He stated further that he had no authority to recognize the,Union as the sole collective bargaining agency without first consultingthe other officials of the respondent.He admitted at the hearing,however, that he did have such authority without consultation withthe other officers if the Union presented proof that it was majorityrepresentative.Wainwright asked if it would be satisfactory for himto notify-the Union on March 28 whether or not the respondent wouldrecognize it as collective bargaining agency, in order to avoid ap-pearing at the Board's Regional Office on the 29th.Carey repliedthatWainwright had had from March 14, the date of the Union'sfirst letter, until the 26th, to determine whether or not the respondentwould recognize the Union, and that the Union desired a reply bythe 27th.The- parties agreed that Wainwright would call Carey bytelephone on the afternoon of the 27th to inform hin-r whether ornot the respondent would recognize the Union.Dun-mg the courseof the conference Wainwright stated "In the back of my head thereisn't a doubt that you have a majority." 13Wainwright testified that he did not "particularly" desire time toconsult Blackstone in order to determine whether he should recognizethe Union, but that he "wanted a little time in which to think,.aboutit."At the time Wainwright promised to give the Union his answeron March 27, 1940, he already had an appointment with BlackstoneforMarch 28, 1940.Wainwright did not inform the Union that hisappointment was for March 28, 1940.Moreover, althoulph there isThe above account of the March 26 conference is based uponCarey's testimonywain-wright,who testified for the respondent concerning the conference.denied that the proposedmeeting at the Regional Office on the 29th was discussed of that he stated that the respond-ent did not desire to attendHe admitted,however.that during the conference he did referto the letter which he had received from the Regional Officewainwright denied furtherthat he stated that he had no doubt the Union represented a maioiity of the employeesThe Trial Examiner stated in his Intermediate Report "At the hearing.the demeanor ofboth these witnesses [Carey and Wainwright] was carefully notedCarey was forthright,consistent,and plausible.On the other hand Wainwright was someww hat inconsistent andcontradictory.For these reasons, the undersigned accepts Carey's testimony as being sub-stantially in accordwith the facts'In N iew of the findings of the Trial Examiner, andupon the entire record, we do not credit Wainwiight's testimony where it differs substan-tially from that of Carey, and we find that the conference on 11Lirch 26, 1940 proceededsubstantially as set out above NATIONAL SEAL 'CORPORATION197no showing that Blackstone was unavailable on March 27,1940,Wain-wright made no attempt to confer with him prior to the time atwhich he was to give the Union the respondent's answer to the requestfor recognition.On the afternoon of March 27,1940, Carey telephoned WainwrightandWainwright stated "The situation remains exactly as it re-mained last night.I suggest you call later tomorrow."Carey re-plied that he would seeWainwrightat the Regional Office on the29th;Wainwrightstated that neither he nor any representative ofthe respondent would appear at the Regional Office but"that is noneof your concern.We will let matters remain as they are." 10In the afternoon of March 27,1940, Carey reported to a union meet-ing the result of his negotiations withWainwright.The members ofthe Union discussed the respondent's refusal to recognize the Union ascollective bargaining representative.Some of the members at theunion meeting stated that the Company was stalling and that it hadfollowed the same procedure in 1935 and 1937.The members presentunanimously,passed a motion"that nobody report for work on Thurs-day,March 28, until the Company recognized the Union,granted aclosed shop,seniority rights,a written agreement, and reinstated JohnSteward."On the morning of March 28,1940, none of the employees reportedfor work and the plant was closed down.On the same day the re-spondent wrote to the Regional Office in part as follows :This morning,without warning,the union has called a strike.Since we have not refused to bargain with them nor to recognizethem at the moment as the representation [sic] of our employeeswho are members of their organization,we fail to see how thismatter can be of concern to your Board.If the union desires tocarry on further negotiations with us, they are free to do so, andif they will write to us we will arrange for further conferences.Carey came to the Regional Office of the Board for the conferencescheduled on March 29,1940.No representative of the respondent ap-peared.On the same day the Union wrote a letter to the respondentstating that it was willing to commence collective bargaining negotia-tions immediately and that it had withdrawn its petition for certifi-cation in view of the fact that"100 per cent of the employees are outon strike.", The Union also sent to the respondent a copy of a pro-posed agreement.The respondent replied to the Union's letter, andw wainwright denied that the conference scheduled for March 29, 1940, was mentionedin the conversation and testified that he merely told Carey he had no answer for him andrequested more time,in which to consult with Blackstone.For the reasons stated in thepreceding footnote,we do not creditWainwrigbt's testimony in this respect,and find thatthe conversationwas substantially as described by Carey and set out above 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDstated that it would agree to meet with the Union on April 3,1940, inorder to discuss the Union's proposed agreement.The respondent inits letter also stated :Your letter contains an erroneous statement when you say that thecompany refused to bargain collectively with you as representa-tive of its employees.The company arranged for a conferencewhich did take place at our office on Tuesday, March 26, at4: 15 p. in.By so doing we were under the impression that wehad recognized you as the bargainingagency.Youat that time-demanded that we recognize you as the sole bargaining agency.We informed you that that was immaterial since we have notrefused to negotiate with you and that if during the course of thenegotiations it was proven to us that you did represent the major-ity that under the law we had no choice in the matter and wouldrecognize you as such.We also told you that we would be pleasedto consider any grievances or demands that you had to make butyou refused to even present any grievances or demands and itwas your actions that ended that conference on March 26.Prior to the conference on April 3, 1940, Wainwright and Black-stone considered the Union's proposed contract and wrote out a state-ment consisting of counter proposals to it.Wainwright had_authority to revise the counter proposals except with respect to payincreases, a closed shop,, and the incorporation of any agreement in awritten contract, without further consultation with Blackstone.OnApril 3, 1940, a committee of the Union consisting of four employeesand Carey met with Wainwright, Van Blarcom, and O'Reilly.Wain-wright stated that the respondent had received a copy of the Union'sproposals and had formulated counter proposals which the respond-ent desired that the Union refer to the employees.He also stated :"I am not empowered to change the counterproposals because this hasbeen arrived at after serious deliberation by the people concerned inthis company and these are the Company's proposals."Wainwrightthereupon read the respondent's counter proposals which agreed torecognize the Union as the exclusive representative of the employeesfor a period of 1 year, and to grant 1 week's vacation with pay, rejectedthe Union's demand for a closed shop, pay increases, a stricter senioritypolicy, settlement of disputes by arbitration and modified its proposalconcerning overtime.The concluding paragraph of the counter pro-posals provided as follows:The company cannot agree to enter into a written contract withany union or its employees due to the fact that it must feel free-and it must be unencumbered in the event that business-conditionswarrant it to liquidate or sell its business under the best possible- NATIONAL SEAL CORPORATION199terms.However, if the terms as outlined by us are acceptable toyou we would be pleased to write you a letter to that effect and thatthese terms would be the policy of the company in the future andthat we would agree to maintain them as long as the employees donot strike against the company.The company would also agreenot to lock out its employees although it must retain the right toincrease or decrease its working staff according to its bestjudgment.On the same day the union committee reported on the conference-to,a,meeting of the Union.The respondent's counter proposals were-discussed at the meeting, and the Union voted to reject considerationof the counter proposals unless the respondent would agree to embodyunderstandings reached in a written agreement.Carey telephoned Wainwright and told him that the Union hadunanimously rejected the counter proposals.Wainwright replied thathe thought the respondent could make further concessions on theseniority problem.Carey replied that the Union did not believe thatseniority or any other concessions of the respondent would be observedunless the respondent were willing to reduce them to writing in theform of an agreement.Wainwright reiterated the respondent's posi-tion that it could not enter into a written agreement with the Unionand stated "You know how you can get in touch with me." Careyreplied, "The same thing is true of me." 11On April 5, 1940, the respondent appealed directly to its employeesby sending a letter to each of them and a copy to the Union. Therespondent stated in the letter that the only question between theUnion and the respondent was that of a closed shop, and that therespondent could not agree to a closed shop.The respondent alsostated that it had agreed generally with the propositions advanced bythe Union pertaining to hours, overtime, recognition, vacations withpay,and seniority.The letter concluded with the followingparagraph :-The company hereby offers you your former job under the condi-tions and terms outlined to your representatives and we requestyou to return to work immediately.We hope you will not cometo hasty conclusions but will give this deep consideration and thatyou will decide to .accept the conditions that the company haspresented to your representatives.11Wainwright testified that Carey told him in the telephone conversation that the Unionagreed to all counter proposals except those with reference to the closed shop and seniority,and that Carey, upon Wainwright's suggestion, stated that he would attempt to persuadethe union members to reconsider their position on a closed shop.For the reasons stated inprevious footnotes, and in view of the findings of the Trial Examiner, we do not creditWainwright's testimony in this respect 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt i`s evident,from the facts heretoforeset out, thatthe statements con-tained in the letter to the employees were misleading and inaccurate,,particularly in so far as the letter stated that the only issue remainingbetween the Union and the respondent was that of a closed shop, andthat the respondent had agreed with the'Union's proposals respectinghours, overtime,and seniority.On or about April 9, some of the strikers began to return to work,and the respondent began to hire new workers to replace those onstrike.In addition to its letter,of April 5, heretofore referred to, therespondent attempted to induce its employees to return to work bysending a representative from the Murray Hill Detective Agency to-gether with the superintendent of the respondent,Ralph H. Stone, tothe homes of the strikers.One of the strikers, Mary Halligan, testi-fied without contradiction and we find that one Walsh, a representativeof the detective agency, and Stone called at her home.on April 7, andinvited her and two other strikers to return to work the followingmorning.Walsh informed Halligan and two other strikers that therespondent desired "to get about 10 per centof the olderemployeesback to work" so that they could "break in" some new girls whom therespondent intended to hire.On April 12, 1940, Ernest W. Lanoue, a mediator of the NewYork State Board of Mediation,wrote to the Union and the respond-ent inviting them to a conference for the purpose of attempting tosettle the strike.The Union accepted the invitation,but the re-spondent declined, and in its letter again stated that the only issueremaining between the respondent and the Union was that of a closedshop and that a further meeting would serve no useful purpose.At a meeting of the Union on April 29, 1940,the members dis-cussed the respondent's letter of April 5.Despite the bargainingcommittee's denial of the statement contained in the letter that theonly issue remaining between the respondent and the Union was thatof a.closed shop, the members passed a motion instructing the bar-gaining committee to ascertain from Wainwright whether the re-spondent had agreed to all the Union's proposals except the closedshop:On April 30,1940, Carey and the bargaining committee metwith Wainwright.At the conference, the respondent again took thesame position as 'it did on`April 3, 1940,with respect to the demandsof the Union, except that Wainwright stated the respondent mightbe willingtomake some concession on the seniority problem.Atthe request of the committee,Wainwrightalso agreed to supply -astatement to. the Union stating the conditions under which,the re-spondent would reinstate'the strikers.On May 1, 1940,Wainwright sent a letter to the Union containinga statement of labor policy which the respondent intended to follow. NATIONALSEAL'CORPORATION201The statenient,,in substance, contained the proposals presented by therespondent on^ April 5, 1940; and affirmed - on April 29, 1940.Thestatement concluded as follows:The Company will adhere to the' above-mentioned policy aslong as the workers do not go out on strikeor engagein strikeactivities against it.On May 2, 1940, the Union rejected the terms and conditions set'forth in the aforesaid letter, primarily because the respondent stillrefused. to incorporate them in the form of a writtenagreement.OnMay 3, 1940, Carey notified Wainwright that the Union would notconsider the proposals unless contained in the form of a bindingwritten agreement. -Wainwright replied that he could do nothingfurther.On May 7, 1940,the respondent again'sent a letter to all of its'employees still on strike with the exception of members of the bar-gaining committee,again requesting them to report for work not laterthan Friday, May 10.The letterstated "We would appreciate youinforming us prior to May 10 whether or not you intend to work forus again."On May 9, 1940,the respondent put into effect the labor policyoutlined in its letter of April 5,1940, and posted a copy of the termson the bulletin board.The notices as posted eliminated the clauserecognizing the Union as the "sole collective bargaining agency" ofthe respondent's employees.On May 9, 1940, the Union prepared a form letter for the signatureof the striking employees in reply to the respondent's letter of May7.The letterstated that the employees signatory intended to returntowork"as soon as the present controversy. . .is settled to ourmutual satisfaction."On the same day, the Union wrote to therespondent calling attention to the fact that a number of the em-ployees on strike had not received a copy of the May 7,1940, letterand stating for them thattheywould be willing to return to workupon the settlement of the strike.On May 25,1940, the Union wrote to the respondent requesting, aconferencein an attemptto settle the strike.On May 29, 1940, thebargainingcommittee of the Union met with the respondent's offi-cials.At themeeting,Wainwright read to the representatives ofthe Union a prepared statement in the form of a letter to the Unionidenticalwiththat of the May 1,1940, letter,theretofore given to,theUnion, with the exception of the recognition clause.The respondentin its statement proposed to "recognize your union only as the repre=sentative of those of our employees who are members of your union,and since the number of our employees in your union is merely a 202,DECISIONS OF NATIONAL LABOR RELATIONS BOARDminority of our workers, you may only present grievances on theirbehalf."After some discussion of the respondent's proposals a re-presentative of the Union asked, "In other words, this is take it orleave it."Wainwright replied "That is correct." The Unionrejected the respondent's proposals.b.Concluding findingsWainwright at the first conference on March 26, 1940, refused torecognize the Union as exclusive bargaining representative until itproved that it represented a majority of the employees.At the out-set,we may note in this connection that Wainwright admitted to theUnion, in subsance, on March 26, that he had no doubt of its majoritydesignation.Moreover, assuming that the respondent entertained abona fide doubt thereof, it was at least under obligation to cooperatewith the Union in a good-faith effort to resolve such doubt and todetermine whether the Union actually represented a majority.12Thisobligation the respondent failed to satisfy.Thus Wainwright, forthe respondent, evaded the issue by insisting that the question ofrecognition was "immaterial."Thereafter, he rejected the Union'sproposal to determine the question at the Regional Office on March29, 1940, and failed to propose any reasonable alternative.AlthoughWainwright informed the Union on March 26 that he had no au-thority to recognize the Union as exclusive representative withoutfirst consulting the respondent's other officials, he in fact had suchauthority.Wainwright admitted at the hearing that his allegedmotive for requesting a postponemnent-a desire to confer with othercompany officials-was not his true motive in making such request,and it does not appear that he attempted to confer with otherofficialsprior to the time at which he was to communicate to the Union therespondent's decision with respect to the issue of recognition.Wain-wright failed to keep his promise that such decision would be madeby March 27. Finally, on that day he refused again to`,appear'atthe Regional Office or to propose any alternative except further delay.We find that the respondent on March 26 and 27, 1940, by attemptingto evade, and by refusing to cooperate with the Union in determining,the issue of majority representation, refused to bargain collectivelywith the Union.13"SeeN L R B v International Assoeaataon of Machinists,311 U.S.72, aff'gIntelna-ttonal Association of Machinistsv.N. L. R. B.,110F. (2d) 29(Ct. App. D C.),enf'gMatter of The Serrick Corp.andInternational Union, United Automobile Workers of Amer-ica, etc, 8N.L It B 621 , N. L R B. V. C. ALund,103 F (2d) 815 (C. C. A 8),enf'gMatter of'C A Lund Co.andNovelty Workers Union,etc.,6 N L. R. B.423;Matter ofBurnside Steel Foundry CompanyandAmalgamated Association of Iron,Steeland TinWorkers,etc,7 N. L.R. B. 714.13Ibid. NATIONALSEAL CORPORATION203Carey reported the results of the conference on March 26 and 27 tothe union meeting on March 27, and the members of the Union there-upon voted to strike.The respondent contends that since the minutesof the meeting recite that the employees voted to strike until therespondent agreed to certain proposals in addition to recognition ofthe Union, the respondent's unfair labor practice in refusing suchrecognition was not the cause of the strike.We cannotaccept thiscontention, since it is undenied that the strike vote was taken afterCarey's report that the respondent had refusedto bargainwith theUnion, that the members present stated their belief that the respond-ent had "stalled"' in 1935 and 1937 and was "stalling" in the presentnegotiations, and since the refusal of the respondent to recognizethe Union was included in the motion calling for the strike.More-over, the respondent's refusal to recognize the Union foreclosed thepossibility of negotiations on the Union's other demands, and left theUnion no alternative but to strike for them.We find as did theTrial Examiner, that the respondent's unfair labor practices causedthe strike which began on March 28, 1940.The strikewas thereafterprolonged by the respondent's continued unlawfulrefusalto bargainwith the Union.Although the respondent offered to grant the Union recognition asexclusive bargaining agency at the April 3 conference, it subsequentlyretracted such offer and thereby conntinued its refusal to bargain.Therespondent also revealed its bad faith in the negotiations by its re-fusal, in effect, to consider any material changes in its "counter-pro-posals" and by Wainwright's statement to the Union that he lackedauthority to change any proposals when he, in fact, had such authority.Moreover, the respondent's persistent refusal to embody under-standings reached in a signed agreement constituted a clear infringe-ment of Section 8 (5).14Finally, the respondent demonstrated its refusal to bargain and itsinfringement of rights guaranteed to employees by its letters addresseddirectly to its employees on April 5, 1940, and May 7, 1940, and by theactivity of Walsh and Stone on April 7, 1940, for by this conduct therespondent attempted, unlawfully, to undermine the, authority of. theUnion 15"YL R B v IIJ Heinz Co,311 U S 514,aff'gN L R Bv,H J Heinz Co ,110F. (2d) 843(C. C A. 6) ;MatterofWestinghouseElectric ManufacturingCo. andUnitedElects teal,RadiocfMachine Workers of America, etc,22 N L R B 147 In view ofthe respondent's refusal to reduce any agicement to a binding contract and the other cir-cumstances disclosed,the Union was clearly justified in refusing to consider such"counter-proposals "sSeeNL R B v Acme diiAppliance Co , Inc,117 F (2d) 417 (C C A2), enf g asrood.Matter of Acme Air Appliance Co, IncandLocalNo 1223,etc,10 N L R B 1385;Steuat Die Casting Cap v N L R B,114 F (2d) 849(C C A 7),cert den 312 U .S.680 enf'gas modMatter of Steuai t Die Casting CorporationandUnited Automobile Worl-ers ofAmerica,Local 298, etc, 14 N. L R. B 872;N LR B v.Highland Park Mfg. Co., 204DECISIONS OF NATIONAL LABOR RELATIONS BOARD.We find that the respondent on March 26, 1940, and at all timesthereafter refused to bargain collectively with the Union as the rep-resentative of its employees in an appropriate unit with respect to ratesof pay, wages, hours of employment and other conditions of employ-ment; that the respondent's refusal to bargain collectively with theUnion caused and prolonged the strike which began on March 28,1940; and that the respondent by these acts and by its attempts toalienate its employees from the Union on April 5, and May 7, 1940,has interfered with, restrained, and coerced its employees in the exer-cise of rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above,, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States) andhave led and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.THE REMEDYSince we have found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of the Act.We have found that on March 26, 1940, and at all times thereafter,the respondent refused to bargain collectively with the Union as therepresentative of the employees in the appropriate unit.We shalltherefore order the respondent, upon request, to bargain collectivelywith the Union as the exclusive representative of the employees in theappropriate unit with respect to rates of pay, wages, hours of employ-ment, and other conditions of employment, and upon request of theUnion to embody any understandings reached in a signed agreement.We have found that the unfair labor practices of the respondent inrefusing to bargain collectively with the Union on March 26 and 27,1940, caused and prolonged the strike which began on March 28, 1940.In order to restore the status quo as it existed prior to the time therespondent committed the unfair labor practices and in order to enablethe processes of collective bargaining to function, we shall order therespondent to offer reinstatement, upon application, to the employees110 Fed(2d) 632(C C. A. 4),enf'gMatter of Highland Parl. Mfg.Co.andTextileWork-ers Organizing Committee,12 N. L.R. B. 1238;N L.R. B v. Remington Rand, Inc.,64 Fed.(2d) 862(C: C. A. 2),cert. den. 304 U. S 576,enf'gMatter of Remington Rand,Inc.andRemington Rand Joint Protective Board of the District Council EquipmentWorkers,2 N. L. R. B. 626.1 NATIONAL SEAL. CORPORATION205-who went on strike on March 28, 1940, and who have not since beenfully reinstated, to their former or substantially equivalent positions,without prejudice to their seniority and other rights and privileges;dismissing if necessary any persons hired by the respondent afterMarch 28, 1940, the date of the strike, and,not in the employ of therespondent on said date. If thereupon, despite such reduction in force,there is not sufficient employment available for the employees to beoffered reinstatement, all available positions shall be distributedamong such employees without discrimination against any employeebecause of his union affiliation or activities; following such a system ofseniority or other practice to such extent as has heretofore been appliedin the conduct of the respondent's business.Those employees, if any,remaining after such distribution, for whom no employment is imme-diately available, shall be placed upon a preferential list and ;offered-.employment in their former or substantially equivalent positions, assuch employment becomes available -and before other persons arehired for such work, in the order determined among them by such sys-tem of seniority or other practice as has heretofore been followed bythe respondent.We shall also order the respondent 'to make whole the employees tobe offered reinstatement for any loss of pay they may suffer by reason.of the respondent's refusal, if any, to reinstate them or place themupon a preferential list, as provided above, by payment to each ofthem of a stun of money equal to that which he would normally haveearned as wages during the period from five (5) days after his appli-cation for reinstatement to the date on which he was reinstated orplaced upon a preferential list, less his net earnings,- if any, during.such period.Upon the basis of the above findings of fact, and upon the entire-record in the case, the Board makes the following :CONCLUSIONS OF LAW1.International Association of Machinists, Long Island City Lodge295, affiliated with the American Federation of Labor, is a labororganization, within the meaning of Section 2 (5) of the Act.2.The production and maintenance employees, of the respondentincluding machinists, tool and die makers, die setters, packers, stamp-10By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connectionwithobtainingwork and working else-where than for the respondent,which wouldnot have been incurredbut for therespondent'sdiscrimination against him and the consequent necessity of his seeking employment else-where.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpentersand Joiners of America,Lumber and Sawmill Workers Union,Local 2390;8 N.L R B. 440Monies received for work performed upon Federal,State, county, municipal or other work-relief projects shall be considered as earnings.SeeRepublic Steel Corporation v. N L.R B, 311 U. S. 7. 206DECISIONSOF NATIONAL LABOR RELATIONS BOARDers, inspectors,general helpers, miscellaneous lllachine operators, ship-ping and receiving employees,production clerks, and the porter,.exclusive of office and clerical employees, supervisors, supervisoryforemen, and salesmen, constituted-at all timesmaterial herein andnow constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the Act.3.International Association of Machinists, Long Island City Lodge-295, is and at all times since March 26, 1940, has been the exclusiverepresentative of ah-the employees in tile'above unit, for the purposesof collective bargaining,within the meaning of Section 9 (a) ofthe Act.4.By refusing on March 26,1940, and at all times thereafter, to,bargain collectively with International Association of Machinists,Long Island City Lodge 295,as the exclusive representative of itsemployees in such unit,the respondent has engaged in and is engag-ing in unfair labor practices, within the meaning of Section 8 (5)of the Act.5.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the-respondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices'affecting commerce within the meaning of Section 2 (6) and (7) of-the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,.and pursuant to Section 10 (c) of the National Labor Relations Act,,the National Labor Relations Board"hereby orders that the respondent,National Seal Corporation, Brooklyn, New York, and its officers,.agents, successors,and assigns,shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Association.of Machinists, Long Island City Lodge 295, as the exclusive represen--tative of its production and maintenance employeesincludingmachin-ists, tool and die makers,die setters, packers, stampers,inspectors,general helpers, miscellaneous machine operators,shipping and receiv-ing employees,production clerks, and the porter,exclusive of officeand clerical employees, supervisors, supervisory foremen, and salesmen ;(b) In any other manner interfering with, restraining,or coercingits employees in the exercise of the rights of self-organization,to form,join, or assist labor organizations,to bargain collectivelythroughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection,as guaranteed in Section 7 of the Act. NATIONAL SEAL CORPORATION2042.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Upon request, bargain-collectively with International Associa-tion of Machinists, Long Island City Lodge 295, as the . exclusivebargaining representative of all the production and maintenance em-ployees in the respondent's plant at Brooklyn, New York, -includingmachinists, tool and die makers, die setters, packers, stampers, inspec-tors, general helpers, miscellaneous machine operators, shipping andreceiving employees, production clerks, and the porter, excluding officeand clerical employees, supervisors, supervisory foremen, and salesmenwith respect to rates of pay, wages, hours of employment and otherconditions of employment, and if an understanding is reached on anysuch matters, embody said understanding in a signed agreement;(b)Upon application, offer to those employees who went on strikeon March 28, 1940, and who have not since been fully reinstated, im-mediate and full reinstatement to their former or substantially equiva-lent positions, without prejudice to their seniority or other rights, orprivileges, in the manner provided in the section entitled "TheRemedy" above; and place those employees for whom employment isnot immediately available upon a preferential list in the manner setforth in said section, and thereafter, in said manner, offer them employ-ment as it becomes available;(c)Make whole the employees specified in subsection(b) above, forany loss of pay they may suffer by reason of the respondent's refusal,if any, to reinstate or place them upon a preferential list, pursuant tosubsection (h) above, by payment to each of them of a sum of'moneyequal to that which he would normally haveearned aswages, duringthe period from five (5) days after his applicationfor reinstatementto the dateon which lieis reinstated or placed upon a preferential list,less his net earnings during said period;(d)Post immediately in conspicuous places within its plant andmaintain for a period of not less than sixty(60) consecutive days fromthe date of posting, notices to its employees stating : that the respondentwill not engage in the conduct from which it is ordered to cease anddesist in paragraphs 1 (a)` and'(b) of this Order and that therespondent will take the affirmative action set forth in paragraphs 2(a), (b), and (c) of this Order;(e)Notify the Regional Director for the Second Region,in writingwithin tent (10) days from the date of this -Order, what steps therespondent has taken tocomply herewith.CHAIRMAN HARRY A.MILLIStook no part in the consideration of theabove Decision and Order.